STATEMENT OF ADDITIONAL INFORMATIONNovember 1, 2013, as revised or amended January 1, 2014, January 24, 2014, January 31, 2014, February 21, 2014, March 1, 2014, March 24, 2014, March 31, 2014, May 1, 2014 and October 1, 2014This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).The most recent annual report and semi-annual report to shareholders for each fund (other than Dreyfus Alternative Diversifier Strategies Fund, Dreyfus Floating Rate Income Fund, Dreyfus Global Emerging Markets Fund, Dreyfus Select Managers Long/Short Fund, Dreyfus TOBAM Emerging Markets Fund and Dreyfus Yield Enhancement Strategy Fund) are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus BNY Mellon Funds, Inc. DBNYMFI Dreyfus Alternative Diversifier Strategies Fund** DADSF Class A/DRNAX October 31st March 24th Class C/DRNCX Class I/DRNIX Class Y/DRYNX Dreyfus Global Emerging Markets Fund*** DGEMF Class A/DGEAX October 31st January 24th Class C/DGECX Class I/DGIEX Class Y/DGEYX Dreyfus Select Managers Long/Short Fund** DSMLSF Class A/DBNAX October 31st March 24th Class C/DBNCX Class I/DBNIX Class Y/DBNYX Dreyfus TOBAM Emerging Markets Fund** DTEMF Class A/DABQX October 31st March 24th Class C/DABPX Class I/DABOX Class Y/DABNX Dreyfus Yield Enhancement Strategy Fund DYESF Class A/DABMX October 31st February 21st Class C/DABLX Class I/DABKX Class Y/DABJX Dreyfus Funds, Inc. DFI Dreyfus Mid-Cap Growth Fund DMCGF Class A/FRSDX December 31st May 1st Class C/FRSCX Class F/FRSPX Class I/FRSRX Dreyfus Investment Funds DIF Dreyfus Diversified Emerging Markets Fund DDEMF Class A/DBEAX September 30th January 31st Class C/DBECX Class I/SBCEX Class Y/SBYEX GRP5-SAI-1014 Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus/The Boston Company Small Cap Growth Fund D/TBCSCGF Class I/SSETX September 30th January 31st Class Y/SSYGX Dreyfus/The Boston Company Small Cap Value Fund D/TBCSCVF Class A/RUDAXClass I/STSVX September 30th January 31st Dreyfus/The Boston Company Small/Mid Cap Growth Fund D/TBCSMCGF Class A/DBMAX September 30th May 1st Class C/DBMCX Class I/SDSCX Class Y/DBMYX Dreyfus/Newton International Equity Fund D/NIEF Class A/NIEAX September 30th January 31st Class C/NIECX Class I/SNIEX Class Y/NIEYX Dreyfus/Standish Global Fixed Income Fund D/SGFIF Class A/DHGAX December 31st February 21st Class C/DHGCX Class I/SDGIX Class Y/DSDYX Dreyfus Tax Sensitive Total Return Bond Fund DTSTRBF Class A/DSDAX September 30th February 21st Class C/DSDCX Class I/SDITX Class Y/SDYTX The Dreyfus/Laurel Funds, Inc. DLFI Dreyfus AMT-Free Municipal Reserves DAMTFMR Class R/DTMXX October 31st March 1st Investor Shares/DLTXX BASIC Shares/DLRXX Class B/DMBXX Dreyfus BASIC S&P 500 Stock Index Fund DBSPSIF DSPIX October 31st March 1st Dreyfus Bond Market Index Fund DBMIF BASIC Shares/DBIRX October 31st March 1st Investor Shares/DBMIX Dreyfus Core Equity Fund DCEF Class A/DLTSX August 31st January 1st Class C/DPECX Class I/DPERX Dreyfus Disciplined Stock Fund DDSF DDSTX October 31st March 1st Dreyfus Floating Rate Income Fund DFRIF Class A/DFLAX August 31st September 23rd Class C/DFLCX Class I/DFLIX Class Y/DFLYX Dreyfus Money Market Reserves DMMR Class R/DPOXX October 31st March 1st Investor Shares/DPIXX Dreyfus Opportunistic Emerging Markets Debt Fund DOEMDF Class A/DOEAX October 31st March 1st Class C/DOECX Class I/DOEIX Class Y/DOEYX Fund Abbreviation Share Class/Ticker Fiscal Year End* Prospectus Date Dreyfus Opportunistic Fixed Income Fund DOFIF Class A/DSTAX October 31st March 1st Class C/DSTCX Class I/DSTRX Class Y/DSTYX Dreyfus Tax Managed Growth Fund DTMGF Class A/DTMGX October 31st March 1st Class C/DPTAX Class I/DPTRX Dreyfus U.S. Treasury Reserves DUSTR Class R/DUTXX October 31st March 1st Investor Shares/DUIXX The Dreyfus/Laurel Funds Trust DLFT Dreyfus Emerging Markets Debt Local Currency Fund DEMDLCF Class A/DDBAX May 31st October 1st Class C/DDBCX Class I/DDBIX Class Y/DDBYX Dreyfus Equity Income Fund DEIF Class A/DQIAX May 31st October 1st Class C/DQICX Class I/DQIRX Class Y/DQIYX Dreyfus Global Equity Income Fund DGEIF Class A/DEQAX October 31st March 1st Class C/DEQCX Class I/DQEIX Class Y/DEQYX Dreyfus High Yield Fund DHYF Class A/DPLTX December 31st May 1st Class C/PTHIX Class I/DLHRX Dreyfus International Bond Fund DIBF Class A/DIBAX October 31st March 1st Class C/DIBCX Class I/DIBRX Class Y/DIBYX The Dreyfus/Laurel Tax-Free Municipal Funds DLT-F Dreyfus BASIC New York Municipal Money Market Fund DBNYMMMF DNIXX June 30th November 1st * Certain information provided in this SAI is indicated to be as of the end of a fund's last fiscal year or during a fund's last fiscal year. The term "last fiscal year" means the most recently completed fiscal year, except that for funds with an August 31st or September 30th fiscal year end, "last fiscal year" means the fiscal year ended in 2013.** As this fund commenced operations on March 31, 2014, no information is provided in respect of a previous fiscal year. *** As this fund commenced operations on January 31, 2014, no information is provided in respect of a previous fiscal year.  As this fund commenced operations on March 7, 2014, no information is provided in respect of a previous fiscal year. As this fund commenced operations on September 27, 2013, no information is provided in respect of a previous fiscal year. TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-5 OFFICERS I-6 CERTAIN PORTFOLIO MANAGER INFORMATION I-8 MANAGER'S AND SUB-ADVISERS' COMPENSATION I-16 ADMINISTRATION COMPENSATION I-19 SALES LOADS, CDSCS AND DISTRIBUTOR'S COMPENSATION I-19 OFFERING PRICE I-23 RATINGS OF CORPORATE DEBT SECURITIES I-24 RATINGS OF MUNICIPAL BONDS AND CORPORATE DEBT SECURITIES I-25 RATINGS OF MUNICIPAL OBLIGATIONS I-26 SECURITIES OF REGULAR BROKERS OR DEALERS I-26 COMMISSIONS I-28 PORTFOLIO TURNOVER VARIATION I-30 SHARE OWNERSHIP I-30 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-2 Dreyfus TeleTransfer Privilege II-2 Information Pertaining to Purchase Orders II-2 Information Regarding the Offering of Share Classes II-2 Class A II-3 HOW TO REDEEM SHARES II-4 Transaction Fees II-4 Checkwriting Privilege II-5 TeleTransfer Privilege II-5 Wire Redemption Privilege II-5 Information Pertaining to Redemptions II-5 SHAREHOLDER SERVICES II-5 Fund Exchanges II-6 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS; SHAREHOLDER SERVICES AGREEMENT II-7 Shareholder Services Agreement II-11 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-12 Funds other than Money Market Funds II-12 Money Market Funds II-31 INVESTMENT RESTRICTIONS II-34 Fundamental Policies II-35 Nonfundamental Policies II-41 Policies Related to Fund Names II-46 DIVIDENDS AND DISTRIBUTIONS II-47 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-47 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-49 ADMINISTRATION ARRANGEMENTS II-49 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-50 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-51 New York II-51 Economic Trends II-51 U.S.
